Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                        No. 04-21-00492-CR

                                        The STATE of Texas,
                                             Appellant

                                                  v.

                                      Michael David SEGURA,
                                              Appellee

                     From the County Court at Law No. 13, Bexar County, Texas
                                      Trial Court No. 605001
                           Honorable Rosie S. Gonzalez, Judge Presiding

Opinion by:       Rebeca C. Martinez, Chief Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: July 20, 2022

REVERSED AND REMANDED

           The State appeals from the trial court’s order granting appellee Michael David Segura’s

oral motion to dismiss the charges against him for violation of his right to a speedy trial. Because

the trial court failed to hold a meaningful hearing on the motion, we reverse and remand for further

proceedings.

                                            BACKGROUND

           On January 2, 2019, the State charged Segura with assault. Two weeks later, Segura filed

discovery motions and a request to the State for production of material evidence. See TEX. CODE
                                                                                                   04-21-00492-CR


CRIM. PROC. art. 39.14(a); Watkins v. State, 619 S.W.3d 265, 273–78 (Tex. Crim. App. 2021)

(describing passage of the Michael Morton Act “revamping” Article 39.14). On October 9, 2019,

the State filed a first motion for continuance, asserting a need to complete discovery. On August

2, 2021, Segura filed a motion for continuance, arguing that trial during the COVID-19 pandemic

would compromise his rights.

        On October 26, 2021, the trial court held a hearing on “trial docket announcements.” At

the hearing, the State announced that it had just received relevant records and requested a

continuance to provide the records to Segura. Segura requested a continuance to review the

records. The trial court stated in response:

        All right. Standby, folks. I’m not too sure I’m going to grant you-all’s continuance.
        This is a 2018 case.[1] There’s absolutely no reason why we’re three years down
        the road and we’re not ready to go today, so please standby.

The court then considered other cases. When the trial court returned its attention to Segura’s case,

Segura’s counsel remarked that he filed discovery motions in 2019, but the State still had not

provided production to Segura. Counsel then stated: “I’m going to move for a speedy trial. I

mean, it’s an old case, 2018.”

        The trial court asked the State to respond, and the State’s counsel responded:

        Your Honor, we were ready to go to trial. The only reason this case got reset was
        because at the last hearing for call docket, the defense requested those records on
        the record, otherwise we were ready to go.

Segura’s counsel stated that Segura was not ready, responding:

        No, Judge. This discovery issue is still the issue. I’m complaining of the fact that
        they’ve had notice since 2019, and a complete actively filed Morton motion is what
        we’re supposed to provide. And again, I’m not blaming it on [the State’s attorney].
        She’s just the one holding the hot potato.



1
 The information alleges that Segura committed assault on or about July 4, 2018. The trial court signed a warrant for
Segura’s arrest on December 28, 2018; however, Segura was charged on January 2, 2019.


                                                        -2-
                                                                                     04-21-00492-CR


The trial court immediately responded: “The case is dismissed. We’re going on [another case].

Let’s get ready, folks.” The hearing then concluded.

       The State appeals from the trial court’s order dismissing the case. In two issues, the State

argues (1) a motion for speedy trial may not be granted without written notice to the State and a

meaningful hearing and (2) the State may raise the lack of written notice and the failure to conduct

a meaningful hearing for the first time on appeal. Segura responds that the State waived any right

to appeal by failing to object to the granting of Segura’s oral motion and that the trial court

conducted a brief but meaningful hearing.

                                            ANALYSIS

Right to a Speedy Trial

       The Sixth Amendment to the United States Constitution and article 1, section 10 of the

Texas Constitution guarantee a defendant the right to a speedy trial. U.S. CONST. amend. 6; TEX.

CONST. art. 1, § 10; see State v. Lopez, 631 S.W.3d 107, 113 (Tex. Crim. App. 2021). Courts

evaluate speedy-trial claims on an “ad hoc basis,” considering relevant circumstances and the

following four factors: length of delay, the reason for the delay, the defendant’s assertion of his

right, and prejudice to the defendant. Barker v. Wingo, 407 U.S. 514, 530 (1972); accord Lopez,

631 S.W.3d at 113. None of these factors are a necessary or sufficient condition to finding a

violation, and the factors “have no talismanic qualities.” Baker, 407 U.S. at 533. Courts, instead,

must engage in “a difficult and sensitive balancing process,” and the conduct of both the prosecutor

and the defendant must be weighed. Id.; see State v. Reyes, 162 S.W.3d 267, 268 (Tex. App.—

San Antonio 2005, no pet.). The State has the burden of justifying the length of delay, and the

defendant has the burden of proving the assertion of the right and showing prejudice. State v.

Lampkin, 630 S.W.3d 559, 562–63 (Tex. App.—San Antonio 2021, no pet.) (mem. op., not

designated for publication) (citing Cantu v. State, 253 S.W.3d 273, 280 (Tex. Crim App. 2008)).


                                                -3-
                                                                                       04-21-00492-CR


Standard of Review

       We review a trial court’s decision on a motion for speedy trial under a bifurcated standard

of review. Lopez, 631 S.W.3d at 113. We review factual components for an abuse of discretion,

and legal components de novo. Id. at 113–14. While an evaluation of the Barker factors includes

factual determinations and legal conclusions, “the balancing test as a whole is a purely legal

question that we review de novo.” Id. at 114 (citation omitted). Because the State did not request

findings of fact and conclusions of law, we imply all findings necessary to support the trial court’s

ruling if those findings are supported by the record. Id.

Discussion

       The parties dispute whether a motion to dismiss for violation of a defendant’s right to a

speedy trial must be in writing and, if so, whether the requirement can be waived by the State. We

sidestep this matter. See TEX. R. APP. P. 47.1. Instead, we agree with the State that the trial court’s

abbreviated, non-evidentiary hearing was insufficient to support its dismissal ruling and that the

State preserved its challenge to dismissal.

       In State v. Reyes, we held a trial court erred by dismissing a case on speedy-trial grounds

without conducting a meaningful hearing on the issue because “[t]he nature of the applicable

balancing test of the Barker factors requires a full development of the facts.” Reyes, 162 S.W.3d

at 269 (citing Newcomb v. State, 547 S.W.2d 37, 38 (Tex. Crim. App. 1977)). In that case, Reyes

filed his speedy-trial motion and the trial court considered it on the morning that trial was set to

commence. Id. The State had no prior notice that the speedy-trial motion would be considered,

and no reporter’s record was taken. Id. We concluded: “Because it appears the trial court failed

to conduct a hearing on whether defendant’s right to a speedy trial was violated, we cannot render

a considered decision on the issue of whether defendant was denied a speedy trial.” Id. (citing

Newcomb, 547 S.W.2d at 38). We reversed and remanded. Id.


                                                 -4-
                                                                                     04-21-00492-CR


       The Thirteenth Court of Appeals likewise reversed and remanded after a trial court

dismissed charges without conducting a meaningful hearing. See State v. De Leon, 975 S.W.2d

722, 724 (Tex. App.—Corpus Christi–Edinburg 1998, no pet.) (en banc). De Leon is one of several

appeals arising from a trial court’s sua sponte orders to the State in over 200 misdemeanor cases

to show cause why the cases should not be dismissed for want of prosecution. Id. at 723; see also,

e.g., State v. Salinas, 975 S.W.2d 717, 718 (Tex. App.—Corpus Christi–Edinburg 1998, no pet.)

(en banc). De Leon’s right to a speedy trial was not raised before or during the show cause hearing,

and no evidence was received at the hearing on any of the Barker factors, aside from the trial

court’s notice of the length of delay shown from the record. De Leon, 975 S.W.2d at 724.

       Relatedly, the Court of Criminal Appeals noted the importance of factual development as

to the Barker factors. It held in Henson v. State, 407 S.W.3d 764, 768 (Tex. Crim. App. 2013) that

a defendant must preserve a complaint about lack of a speedy trial for appellate review because:

       a requirement of preservation allows the trial court to develop the record
       sufficiently for a Barker analysis. At least two of the Barker factors (the reason for
       delay and the prejudice to the accused) are fact-specific inquiries and may not be
       readily apparent from the trial record. A requirement that the appellant assert his
       complaint at the trial level enables the court to hold a hearing and develop this
       record so that the appellate courts may more accurately assess the claim.

Id. at 769. In an unpublished opinion, our sister court in Fort Worth described as a “tenet” that “a

speedy-trial violation may not be found in the absence of a meaningful hearing.” State v. Bryan,

No. 02-14-00208-CR, 2015 WL 1284969, at *3 (Tex. App.—Fort Worth Mar. 19, 2015, no pet.)

(mem. op., not designated for publication) (citations omitted).

       Here, as in Reyes, the record reveals that the trial court did not conduct a meaningful

hearing on Segura’s motion for dismissal on speedy-trial grounds. While we have a reporter’s

record, unlike in Reyes, this abbreviated record shows only that the charges against Segura and

Segura’s discovery request had been pending for just under three years and that, on the day of the



                                                -5-
                                                                                        04-21-00492-CR


hearing and not before, the State was prepared to produce material responsive to Segura’s

discovery requests. The hearing was non-evidentiary and there was no discussion concerning

prejudice to Segura from the delay. See Barker, 407 U.S. at 530; Lampkin, 630 S.W.3d at 562–63

(defendant’s burden to prove assertion of the right to speedy trial and show prejudice). The record

is undeveloped regarding when or if at all Segura asserted his right to a speedy trial before making

his oral motion. See Barker, 407 U.S. at 530. As to the reason for the delay, it is apparent from

the record that the State’s delay in producing discovery responses played some part, but there is

no indication whether this delay was justified and how it should be weighted. See id. at 531

(“[D]ifferent weights should be assigned to different reasons [for delay]. A deliberate attempt to

delay the trial should be weighted heavily against the government. A more neutral reason . . .

should be weighted less heavily . . . . A valid reason . . . should serve to justify appropriate delay.”

(footnote omitted)); Lampkin, 630 S.W.3d at 562–63 (State’s burden to justify length of delay).

       In short, the applicable balancing test “requires a full development of the facts,” which did

not occur here, and the trial court erred by dismissing the case without conducting a meaningful

hearing on the issue of whether the State denied Segura his right to a speedy trial. Reyes, 162

S.W.3d at 269; cf. Newcomb, 547 S.W.2d at 38 (“If we were to consider this issue [of violation of

a defendant’s right to a speedy trial], which by nature of the applicable balancing test requires a

full development of the facts, on our own motion, it would be necessary to abate the case for a full

hearing on the matter.”); State v. Mungia, 119 S.W.3d 814, 817 (Tex. Crim. App. 2003) (“[T]he

dismissal of an indictment is a drastic measure only to be used in the most extraordinary

circumstances.” (citation omitted)).

       Assuming, without deciding that the State must object to dismissal of an information or an

indictment on speedy-trial grounds, we hold that the State did so. To preserve a complaint for

appellate review, there must be a timely, specific objection stating, “the grounds for the ruling that


                                                  -6-
                                                                                       04-21-00492-CR


the complaining party sought from the trial court with sufficient specificity to make the trial court

aware of the complaint” and a ruling by the trial court. TEX. R. APP. P. 33.1(a). “To be sufficiently

specific, an objection need not employ hyper-technical or formalistic words or phrases.” State v.

Lerma, 639 S.W.3d 63, 66 (Tex. Crim. App. 2021). Instead, “the party must let the trial judge

know what he wants, why he thinks he is entitled to it, and to do so clearly enough for the judge

to understand him at a time when the judge is in a position to do something about it.” Id. at 66–

67 (citation omitted).

       The State made the trial court aware that it opposed Segura’s oral motion, and it did so

when the trial court was able to do something about it, specifically proceed to trial or grant the

motions for continuance that the State and Segura had requested earlier during the hearing.

Although the State did not specifically object at the hearing to the trial court’s failure to conduct a

meaningful hearing, it is hard to imagine how it could have done so. It was discernable only in

hindsight that the hearing was not meaningful because during the hearing a potential existed for

appropriate development of the record. However, without forewarning, the trial court ruled: “The

case is dismissed. We’re going on [another case]. Let’s get ready folks.” The proceedings then

concluded.

       Neither we, nor the Court of Criminal Appeals, have required more of the State under

comparable circumstances. In Reyes, our opinion gave no indication that the State objected to the

lack of a meaningful hearing, let alone made its opposition to the defendant’s speedy-trial motion

known to the trial court. See Reyes, 162 S.W.3d at 269. In Lopez, the Court of Criminal Appeals

summarized the proceedings below: “[W]hat occurred can only be described as a confusing

hearing that included off-the-record conversations and unclear rulings that failed to follow our

statutes and existing case law.” Lopez, 631 S.W.3d at 112. The Lopez court conducted an

“independent review of the record” and analyzed the Barker factors without regard to whether the


                                                 -7-
                                                                                        04-21-00492-CR


parties made specific arguments as to the factors below. See id. at 110, 114–16. Despite the

“confusing hearing,” it was clear from the record, as here, that the State opposed dismissal on

speedy-trial grounds and made its opposition known to the trial court before its ruling. See id. at

112–13.

                                          CONCLUSION

       The trial court’s judgment is reversed, and the cause is remanded to the trial court for

further proceedings consistent with this opinion.

                                                    Rebeca C. Martinez, Chief Justice

DO NOT PUBLISH




                                               -8-